United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                     August 16, 2013

                                          Before

                            KENNETH F. RIPPLE, Circuit Judge

                            ANN CLAIRE WILLIAMS, Circuit Judge

                            JOHN DANIEL TINDER, Circuit Judge



No. 12-2765

UNITED STATES OF AMERICA,                          Appeal from the United States District
          Plaintiff-Appellee,                      Court for the Northern District of
                                                   Illinois, Eastern Division.
       v.
                                                   No. 10 CR 928-3
TYRONE KIRKLIN,
          Defendant-Appellant.                     Matthew F. Kennelly,
                                                   Judge.



                                         ORDER

       The opinion issued on August 15, 2013 is hereby AMENDED as follows:

       On page 14, the end of line 8, the names “Jones and McCallister” shall replace the
reference to “Jones and Kirklin”. The corrected sentence shall read: “Moreover, several
instances of Jones and McCallister brandishing their weapons are visible on the surveillance
video that was played for the jury at trial.”